WADDILL, Commissioner.
In 1913 a contract was entered into between Janie Rhodes Clay and the city of Paris, as trustee for the W. W. Massie Memorial Hospital, whereby Mrs. Clay donated the income from a $5,000 trust to be used to establish and maintain a room in the hospital in memory of her son Green Clay, Jr. The contract contained the following conditions:
“1st. Said room shall be a free room for the use of deserving young men, as far as practicable. 2nd. The Commissioners of the Hospital shall have the control of said room and the selection of the beneficiaries, and the said Commissioners shall have the right to use said room for pay patients when not in use as a free room, as far as practicable. The said room shall be used as a free room and only used for pay patients when not needed as a free room. 3rd. Said room shall bear the following inscription over the door, ‘In Memoriam Green Clay, Jr.’
“4th. In case the W. W. Massie Hospital should permanently cease to be used as a hospital, the Five Thousand ($5,000) Dollars is to be returned to Mrs. Janie Rhodes Clay or her heirs.” (Emphasis ours.)
Accordingly, the W. W. Massie Memorial Hospital received the endowment established by the contract.
In 1947, due to the inadequate and outmoded facilities of the W. W. Massie Memorial Hospital, a new modern county hospital was constructed in Bourbon County. In prior proceedings the circuit court ordered the sale of the Massie Hospital building and directed that the proceeds be applied to the construction of a nurses’ home at the site of the new hospital. A wing of the new hospital was designated “The W. W. Massie Memorial Hospital” and a room therein as the “Green Clay, Jr., Memorial Room.”
Appellant, as the only daughter and heir of Janie Rhodes Clay, brought this suit to recover the trust corpus on the ground that there was a reverter when the former building ceased to be used as a hospital. The circuit court denied relief and applied the cy pres doctrine. Cy pres is used by the courts to uphold a charitable trust where there is a general charitable intent manifested and it has become illegal, impractical or impossible to carry out the particular purpose of the trust. Restatement of Trusts, Section 399.
Mrs. Clay’s purpose in creating this trust was to provide a free hospital room for needy young men in memory of her son Green Clay, Jr. This purpose is being carried out by the new county hospital. There is nothing in the contract which discloses any intent on the part of Mrs. Clay for any particular building to be designated as the W. W. Massie Memorial Hospital. Her paramount purpose was not to benefit the hospital, but to benefit needy young men and provide a memorial for her son. Obviously, since the purpose of the trust is being carried out, cy pres need not be invoked. There has simply been no breach of trust in this case. There is a W. W. Massie *14Memorial Hospital in existence and there is a free room for needy young men in that hospital inscribed “Green Clay, Jr., Memorial Room.” This fulfills the purpose of the trust and there is no reverter.
Judgment affirmed.
MONTGOMERY and HOGG, JJ., dissenting.